Gilbert, J.
I concur in the judgment of affirmance, but not in the ruling that petitioners are 'estopped because the petition was not filed and the constitutional questions raised until after the paving was completed. If the law, whether statutory or municipal, is unconstitutional and void, the improvement is made without any legal authority. In such circumstances the property owner is not estopped from making his defense whenever the municipality undertakes to enforce the assessment. I adhere to the views expressed in my dissent in the case of City of Bainbridge v. Jester, 157 Ga. 505 (supra). -According to numerous authorities cited in 47 A. L. R. 250, where the assessment or contract contemplating the improvement is wholly void, payment or tender thereof of a sum representing the benefit derived is not required to secure relief by injunction.